 1

 2

 3                                          NOTE: CHANGES MADE BY THE COURT
 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
   MYRANDA WILSON, an individual                        CASE NO. 2:19-CV-02206-R-JPR
11 a/k/a MYRANDA GOLPHIN,
                                                        Temporarily Assigned to the Hon. R. Gary
12                          Plaintiff,                  Klausner, Crtrm 850
     vs.
13                                                      ORDER RE STIPULATED PROTECTIVE
                                                        ORDER
14 VICTORIA’S SECRET STORES, LLC, a
   limited liability company; and DOES 1 through
15 20, inclusive,                                       Action Filed: February 15, 2019
                                                        Removed: March 25, 2019
16                          Defendants.                 Trial Date: March 3, 2020

17

18
            Plaintiff Myranda Wilson (“Plaintiff”) and Defendant Victoria Secret Stores, LLC
19
     (“Defendant”) (in the singular, “Party”; collectively, the “Parties”) seek this Court’s approval and
20
     entry of this Stipulated Protective Order (“Protective Order”) pursuant to Fed. R. Civ. P. 26(c).
21
     1.     A.      PURPOSES AND LIMITATIONS
22
            Discovery in this action is likely to involve production of confidential, proprietary, or
23
     private information for which special protection from public disclosure and from use for any
24
     purpose other than prosecuting this litigation may be warranted. Accordingly, the Parties hereby
25
     stipulate to and petition the Court to enter the following Stipulated Protective Order. The Parties
26
     acknowledge that this Protective Order does not confer blanket protections on all disclosures or
27
     responses to discovery and that the protection it affords from public disclosure and use extends
28
                                                        1
                                          STIPULATED PROTECTIVE ORDER
 1 only to the limited information or items that are entitled to confidential treatment under the

 2 applicable legal principles. The parties further acknowledge that this Protective Order does not

 3 entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth the

 4 procedures that must be followed and the standards that will be applied when a party seeks

 5 permission from the court to file material under seal.

 6          B.      GOOD CAUSE STATEMENT

 7          This action involves allegations of discrimination and retaliation based on disability, failure

 8 to prevent discrimination and retaliation, failure to provide a reasonable accommodation, failure to

 9 engage in a good faith interactive process, wrongful termination in violation of public policy,

10 failure to receive rest periods, failure to pay wages, failure to provide itemized wage and hour

11 statements, and penalties associated with such wage-and-hour violations. This action is likely to

12 involve the exchange of non-public personal information (including information implicating the

13 privacy rights of third parties), internal employment policies and procedures, and other information

14 regarding confidential business practices that is generally unavailable to the public, or which may

15 be privileged or otherwise protected from disclosure under state or federal statutes, court rules, case

16 decisions, or common law. Accordingly, to expedite the flow of information, to facilitate the

17 prompt resolution of disputes over confidentiality of discovery materials, to adequately protect

18 information the parties believe they are entitled to keep confidential, to ensure that the parties are

19 permitted reasonable necessary uses of such material in preparation for and in the conduct of trial,

20 to address the handling of such information at the end of the litigation, and to serve the ends of

21 justice, a protective order for such information is justified in this matter. It is the intent of the

22 parties that information will not be designated as confidential for tactical reasons and that nothing

23 be so designated without a good faith belief that it has been maintained in a confidential, non-

24 public manner, and there is good cause why it should not be part of the public record of this case.

25 2.       DEFINITIONS

26          2.1     “Proceeding” means the subject lawsuit styled Myranda Wilson v. Victoria’s Secret

27 Stores, LLC, et al., Case No. 2:19-cv-02206-R-JPRx.

28          2.2     “Court” means the District Judge R. Gary Klausner and Magistrate Judge Jean P.
                                                      2
                                         STIPULATED PROTECTIVE ORDER
 1 Rosenbluth, or any other judge to which this Proceeding may be assigned, including Court staff

 2 participating in such proceedings.

 3          2.3     “Confidential Materials” means any Documents, Testimony or Information as

 4 defined below designated as “Confidential” under the provisions of this Protective Order.

 5          2.4     “Designating Party” means the Party that designates Materials as “Confidential.”

 6          2.5     “Disclose,” “Disclosed,” or “Disclosure” means to reveal, divulge, give, or make

 7 available Materials, or any part thereof, or any information contained therein.

 8          2.6     “Documents” is synonymous in meaning and scope with the definition of

 9 “documents” under Federal Rule of Civil Procedure 34(a).

10          2.7     “Information” means the content of any Documents or Testimony.

11          2.8     “Testimony” means all depositions, declarations, or other statements taken or used

12 in this Proceeding.

13 3.       NO WAIVER OF DISCOVERY RIGHTS AND PRIVILEGES

14          The entry of this Protective Order does not alter, waive, modify, or abridge any right,

15 privilege, or protection otherwise available to any Party with respect to discovery, including any

16 Party’s right to assert the attorney-client privilege, the attorney work product doctrine, or other

17 privileges, or any Party’s right to contest any such assertion.

18          Notwithstanding any other provision of this order, the production of privileged or work-

19 product protected Documents, ESI, or Information, whether inadvertent or otherwise, is not a

20 waiver of the privilege or protection from discovery in this Proceeding or in any other federal or

21 state proceeding. This paragraph shall be interpreted to provide the maximum protection allowed

22 by Federal Rule of Evidence 502(d). Nothing contained herein is intended to or shall serve to limit

23 a party’s right to conduct a review of Documents, ESI, or Information for relevance,

24 responsiveness, and/or segregation of privileged and/or protected information before production.

25 4.       DESIGNATING DOCUMENTS, TESTIMONY, OR INFORMATION AS
            “CONFIDENTIAL”
26
            Any Documents, Testimony, or Information to be designated as “Confidential”
27
     must be clearly so designated before the Document, Testimony, or Information is Disclosed or
28
                                                        3
                                        STIPULATED PROTECTIVE ORDER
 1 produced.

 2          a.     Documents. For Documents (apart from transcripts of depositions or other pretrial

 3 or trial proceedings), the Designating Party must affix the legend “Confidential” on each page of

 4 any Document containing such designated Confidential Material. The “Confidential” designation

 5 should not obscure or interfere with the legibility of the designated Information.

 6          b.     Testimony. For Testimony given in depositions the Designating Party may either:

 7                 i.      identify on the record, before the close of the deposition, all “Confidential”

 8 Testimony, by specifying all portions of the Testimony that qualify as “Confidential;” or

 9                 ii.     designate Testimony as to which protection is sought within 30 days

10 following receipt of the deposition transcript. In circumstances where portions of the deposition

11 Testimony are designated for protection, the transcript pages containing “Confidential” Information

12 may be separately bound by the court reporter, who must affix to the top of each page the legend

13 “Confidential,” as instructed by the Designating Party.

14          c.     Information. For Information produced in some form other than Documents, and for

15 any other tangible items, including, without limitation, compact discs or DVDs, the Designating

16 Party must affix in a prominent place on the exterior of the container or containers in which the

17 information or item is stored the legend “Confidential.” If only portions of the Information or item

18 warrant protection, the Designating Party, to the extent practicable, must identify the

19 “Confidential” portions.

20 5.       INADVERTENT PRODUCTION OF CONFIDENTIAL MATERIAL

21          The inadvertent production by any of the undersigned Parties or non-Parties to the

22 Proceedings of any Confidential Material during discovery in this Proceeding without a

23 “Confidential” designation, does not waive any claim that the item is “Confidential.”

24          a.     Notice. If any Confidential Material is inadvertently produced without such

25 designation, the Party that inadvertently produced the document must give written notice of the

26 inadvertent production within 20 days of discovery of the inadvertent production, together with a

27 further copy of the subject Document, Testimony, or Information designated as “Confidential” (the

28 “Inadvertent Production Notice”).
                                                        4
                                       STIPULATED PROTECTIVE ORDER
 1          b.     Receiving Party’s Obligations. After receiving the Inadvertent Production Notice,

 2 the Party that received the inadvertently produced Document, Testimony, or Information must

 3 promptly destroy it and all copies thereof, or return it together with all copies of same to the

 4 producing Party’s counsel at the producing Party’s expense. Should the receiving Party choose to

 5 destroy the inadvertently produced Document, Testimony, or Information, the receiving Party must

 6 notify the producing Party in writing of such destruction within 10 days of receipt of written notice

 7 of the inadvertent production. If this provision conflicts with any applicable law or rule regarding

 8 waiver of confidentiality through the inadvertent production of Documents, Testimony, or

 9 Information, such law will govern.

10 6.       OBJECTING TO “CONFIDENTIAL” DESIGNATION

11          If counsel for a Party receiving Documents, Testimony, or Information designated as

12 “Confidential” objects to this designation, counsel for the receiving Party must advise counsel for

13 the Designating Party in writing of the objection(s), including the specific reasons and support for

14 such objections (the “Designation Objections”), and must comply with the dispute resolution

15 process under Local Rule 37-1 et seq. Counsel for the Designating Party will have 30 days from

16 receiving the written Designation Objections to agree in writing to remove the “Confidential”

17 designation of such Documents, Testimony, or Information pursuant to the Designation Objections.

18 If the Designating Party does not so agree, the parties shall proceed with the Joint Stipulation

19 procedure outlined in Local Rule 37-2 to settle the dispute. Pending a resolution of the dispute by

20 the Court, any existing designations on the Documents, Testimony, or Information at issue in such

21 Motion will remain in place. The Designating Party will have the burden in any Joint Stipulation

22 of establishing the applicability of its “Confidential” designation. Frivolous designations,

23 challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

24 expenses and burdens on other parties) may expose the challenging or designating party to

25 sanctions.

26 7.       ACCESS TO CONFIDENTIAL MATERIALS

27          Only the following persons may view Confidential Materials:

28          a.     the Parties;
                                                        5
                                       STIPULATED PROTECTIVE ORDER
 1          b.      the Parties’ counsel, including their partners, associates, paralegals, assistants, staff,

 2 employees, contractors, and outside copying services who are working on this Proceeding and to

 3 whom it is necessary that the Confidential Materials be Disclosed for purposes of this Proceeding;

 4          c.      expert witnesses or consultants consulted by the Parties or their counsel in

 5 connection with the Proceeding;

 6          d.      any person who authored, received, saw, or otherwise previously knew the contents

 7 of the Confidential Material;

 8          e.      court reporters in this Proceeding (whether at depositions, hearings, or any other

 9 proceeding);

10          f.      mediator or approved settlement officer; and

11          g.      the Court and Court staff.

12 8.       CERTIFICATION REQUIRED OF EXPERTS BEFORE VIEWING
            CONFIDENTIAL MATERIALS
13
            Before Confidential Materials are disclosed to any expert witnesses or consultants, the
14
     disclosing Party’s counsel must provide a copy of this Protective Order to such person, explain its
15
     terms to such person, and require them to sign the form attached as Exhibit A.
16
     9.     USE OF CONFIDENTIAL MATERIALS
17
            Confidential Materials may only be used by the persons receiving them and only for the
18
     purposes of preparing for, conducting, participating in, or prosecuting or defending the Proceeding,
19
     and not for any other purpose. Such Confidential Materials may be disclosed only to the categories
20
     of persons and under the conditions described in this Order. When the Proceeding has been
21
     terminated, a Party receiving any Confidential Materials must comply with the provisions of
22
     section 17 below.
23
            Confidential Materials must be stored and maintained by a Party receiving such materials at
24
     a location and in such a secure manner that ensures that access is limited to the persons authorized
25
     under this Order.
26
     10.    RELIEF FROM THIS PROTECTIVE ORDER
27
            Any Party to the Proceeding (or other person subject to the terms of this
28
                                                          6
                                         STIPULATED PROTECTIVE ORDER
 1 Protective Order) may ask the Court, after appropriate notice to the other Parties to the Proceeding,

 2 to modify or grant relief from, any provision of this Protective Order.

 3 11.      THIRD-PARTY DESIGNATION OF DOCUMENTS, TESTIMONY, OR
            INFORMATION AS “CONFIDENTIAL”
 4
            Any Documents, Testimony, or Information that may be produced by a non-
 5
     Party witness in discovery in the Proceeding pursuant to subpoena or otherwise may be designated
 6
     by any Party and/or such non-Party as “Confidential” under the terms of this Protective Order.
 7
     This designation by a non-Party will have the same force and effect, and create the same duties and
 8
     obligations, as if made by one of the Parties. This non-Party designation will also function as a
 9
     consent by the producing Party to the authority of the Court in the Proceeding to resolve any
10
     motion or other application made by any person or Party regarding the designation.
11
     12.    SUBPOENA OF CONFIDENTIAL MATERIALS
12
            If any person subject to this Protective Order who has custody of any Confidential Materials
13
     receives a subpoena or other process from any government or other person or entity demanding
14
     production of Confidential Materials, the recipient of the subpoena must promptly notify counsel
15
     for the Designating Party by email, attaching a copy of the subpoena unless prohibited by law.
16
     Upon receiving this notice, the Designating Party may, in its sole discretion and at its own cost,
17
     move to quash or limit the subpoena, otherwise oppose production of the Confidential Materials,
18
     and/or seek to obtain confidential treatment of such Confidential Materials from the subpoenaing
19
     person or entity to the fullest extent available under law. The recipient of the subpoena may not
20
     produce any Confidential Materials in response to the subpoena before the date specified for
21
     production in the subpoena.
22
     13.    NOTICE OF DISCLOSURE OF CONFIDENTIAL MATERIALS
23
            If any non-Designating Party becomes aware that any person, including the non-
24
     Designating Party, their employees, witnesses, consultants, or vendors, has disclosed Confidential
25
     Materials other than in the manner authorized by this Protective Order, the non-Designating Party
26
     must immediately notify the Designating Party and cooperate to the fullest extent possible in
27
     remedying such disclosure. The non-Designating Party providing notice and/or remedying the
28
                                                         7
                                        STIPULATED PROTECTIVE ORDER
 1 disclosure of Confidential Materials will not preclude the Designating Party from pursuing any

 2 remedies available under applicable law or procedural rules, including the imposition of sanctions

 3 against the non-Designating Party.

 4 14.      FILING OF CONFIDENTIAL MATERIALS

 5          The Parties agree to comply with the applicable rules of procedure and/or judge’s rules or

 6 standing order regarding the filing of Confidential Materials. If no such rules exist or apply, the

 7 Parties agree to meet and confer regarding the appropriate procedure for filing confidential

 8 materials before filing such materials.

 9 15.      USE OF CONFIDENTIAL MATERIALS AT TRIAL

10          The Parties agree to comply with the applicable rules of procedure and/or judge’s rules or

11 standing order regarding the use of Confidential Materials at trial. If no such rules exist or apply,

12 the Parties agree to meet and confer regarding the appropriate procedure for using Confidential

13 Materials at trial before using such materials at trial.

14 16.      PROTECTIVE ORDER REMAIN BINDING AFTER PROCEEDING ENDS

15          This Protective Order will continue to be binding after the conclusion of this Proceeding
16 and all subsequent proceedings arising from this Proceeding, except that a Party may seek the

17 written permission of the Designating Party or may move the Court for relief from the provisions of

18 this Protective Order. If permitted by applicable law, the Court will retain jurisdiction to enforce,

19 modify, or reconsider this Protective Order, even after the Proceeding ends.

20 17.      DESTRUCTION OR RETURN OF CONFIDENTIAL MATERIALS AFTER
            PROCEEDING ENDS
21

22          Upon written request made within 30 days after this Proceeding ends, the Parties will have

23 30 days to either (a) promptly return to counsel for each Designating Party all Confidential

24 Materials and all copies thereof (except that counsel for each Party may maintain in its files, in

25 continuing compliance with the terms of this Protective Order, all work product, and one copy of

26 each pleading filed with the Court and one copy of each deposition together with the exhibits

27 marked at the deposition), (b) agree with counsel for the Designating Party upon appropriate

28 methods and certification of destruction or other disposition of such Confidential Materials, or (c)
                                                       8
                                        STIPULATED PROTECTIVE ORDER
 1 as to any Documents, Testimony, or other Information not addressed by parts (a) and (b) of this

 2 paragraph, file a motion seeking a Court order regarding proper preservation of such Materials. If

 3 permitted by law, the Court will retain jurisdiction to review and rule upon the motion referred to in

 4 part (c) of this paragraph.

 5 18.        CONFIDENTIAL MATERIALS PRODUCED BEFORE FILING OF THIS
              PROTECTIVE ORDER
 6
              Defendant’s counsel will promptly file this Protective Order once it is signed by all Parties.
 7
     However, the Parties agree to be bound by the terms of this Protective Order with regard to any
 8
     Confidential Materials produced before such filing, provided the Designating Party gives notice of
 9
     any confidential designation within fifteen (15) calendar days of the date of entry of this Protective
10
     Order.
11
     19.      AGREEMENT TO BE BOUND PENDING COURT APPROVAL OF THIS
12
              PROTECTIVE ORDER
13
              The Parties and all signatories to the Certification attached as Exhibit A agree to be bound
14
     by this Protective Order pending its approval and entry by the Court. If the Court modifies this
15
     Protective Order, or if the Court enters a different protective order, the Parties agree to be bound by
16
     this Protective Order until either event occurs.
17
     20.      ENTIRE AGREEMENT
18
              This Protective Order represents the entire agreement between the Parties with respect to
19
     the designation, handling, and use of Confidential Materials.
20
     21.      COUNTERPARTS
21
              This Protective Order may be executed in counterparts.
22

23
     Dated: October 8, 2019                       VORYS, STATER, SEYMOUR AND PEASE LLP
24
                                                  By: /s/ Emily A. Papania
25
                                                      Robert A. Harris (pro hac vice to be filed)
26                                                    Emily A. Papania
                                                      Attorneys for Defendant
27                                                    Victoria’s Secret Stores, LLC

28
                                                          9
                                         STIPULATED PROTECTIVE ORDER
 1
     Dated: October 8, 2019                     LAW OFFICES OF CHRISTINA M. COLEMAN, APC
 2
                                                By: /s/ Christina M. Coleman
 3
                                                    Christina M. Coleman
 4                                                  Attorney for Plaintiff
                                                    Myranda Wilson
 5

 6                                 LOCAL RULE 5-4 ATTESTATION

 7          In accordance with U.S. District Court for the Central District of California Civil Local

 8 Rule 5-4.3.4(a)(2)(i), the filing attorney attests that other signatories listed, and on whose behalf the

 9 filing is submitted, concur in the filing’s content and have authorized the filing.

10 Dated: October 8, 2019                       VORYS, STATER, SEYMOUR AND PEASE LLP

11                                              By: /s/ Emily A. Papania
                                                    Robert A. Harris (pro hac vice to be filed)
12                                                  Emily A. Papania
                                                    Attorneys for Defendant
13
                                                    Victoria’s Secret Stores, LLC
14
            FOR GOOD CAUSE SHOWN, the Court hereby accepts and enters the Stipulated
15
     Protective Order. IT IS SO ORDERED.
16

17

18 Dated: October 15, 2019                         ______________________________
19                                                 HON. JEAN P. ROSENBLUTH
                                                   United States Magistrate Judge
20

21

22

23

24

25

26

27

28
                                                        10
                                        STIPULATED PROTECTIVE ORDER
 1                                             EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3 I, _______________________________ [print or type full name], of
   __________________________________________ [print or type full address],
 4
   declare under penalty of perjury that I have read in its entirety and understand the Stipulated
 5
   Protective Order that was issued by the United States District Court for the Central District of
 6
   California on _____________ [date] in the case of Myranda Wilson v. Victoria’s Secret Stores,
 7
   LLC, et al., Case No. 2:19-cv-02206-R-JPRx. I agree to comply with and to be bound by all the
 8
   terms of this Stipulated Protective Order and I understand and acknowledge that failure to so
 9
   comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
10
   promise that I will not disclose in any manner any information or item that is subject to this
11
   Stipulated Protective Order to any person or entity except in strict compliance with the provisions
12
   of this Order.
13
   I further agree to submit to the jurisdiction of the United States District Court for the Central
14
   District of California for enforcing the terms of this Stipulated Protective Order, even if such
15
   enforcement proceedings occur after termination of this action. I hereby appoint
16
   __________________________________ [print or type full name] of
17
   ______________________________________________ [print or type full address and telephone
18
   number] as my California agent for service of process in connection with this action or any
19
   proceedings related to enforcement of this Stipulated Protective Order.
20
   Date: _______________________________________
21
   City and State where sworn and signed: ___________________________________
22

23
     Printed Name: ____________________________________
24

25
     Signature: ________________________________________
26

27

28
                                                      11
                                      STIPULATED PROTECTIVE ORDER
